kksVENTURES










My name is Alfonso C. Knoll, and I am CEO of KKS Ventures, LLC.  KKS Ventures is
a financial consulting firm that specializes in assisting emerging market
companies, with focus on medical device technology, in growing their businesses.
 I, personally have served as CEO and President of 5 companies and most recently
served as CEO of Rheologics Technologies, Inc., a publicly traded medical
device/biotechnology company based in Exton, PA.  I have significant experience
in growing companies, both through acquisitions and mergers, and organic growth.
  Also, I have accumulated a substantial data base of contacts over the past ten
years, including investment bankers, brokers, emerging growth company
entrepreneurs, funds, medical and biomedical experts, as well as numerous and
various other persons that will serve to assist Sanguine in its endeavors.
 Further, I specialize in helping small public companies position for financing
and achieving a more visible listing, giving them a better opportunity for
success.




In working with Sanguine, KKS and I will look to accomplish two main goals.
 First, I will seek to assist them in their search for acquisitions and/or
merger candidates.  We have already begun this process.  Second, I am working to
increase their shareholder base through introduction to my network of brokers
and investment contacts.




In addition, as part of my service to SGNC, I will be working closely with
management to assist in getting the company’s products more exposure.   




I want to state that I am in no way a broker and do not receive a commission or
fee for raising capital.  I do also head up an investment fund named Terra Silex
which has been in business for more than 6 years that has been actively making
investments in small cap companies during this period.  Through this fund we
have made a $100,000 investment into Sanguine Corp.  It is in my and my
partners’ best interest that SGNC is successful.




I will personally provide a portion of my time as an individual consultant to
the Company for these types of services for payment to me individually of
675,000 shares of free trading common stock by a grant under the Company’s Stock
Option Plan.







My personal information is:




Name:  Alfonso C. Knoll

Address:  124 Huntzinger Rd, Wernersville, PA 19565




SSN:




 Sincerely,











--------------------------------------------------------------------------------

Alfonso C. Knoll Dated:_______________.




Accepted: /s/Alfonso C. Knoll







Sanguine Corporation







By/s/T. D. Drees Dated: 11/20/07

   (Signature & Title)



